WALTER M. ELSWICK, Judge.
From the evidence in this case it appears that on August 20, 1941, an automobile owned by claimant Vernie E. Ashworth was being driven by his son Vernie E. Ashworth, Jr., on a state road leading out of the village of Kayford in Kanawha county, West Virginia. While the car was being driven about ten miles per hour across a bridge, a board from the runway flooring of the bridge flew up and hit the left wheel of the automobile causing the driver to lose control of the steering wheel. The automobile turned over and rolled into the creek below and sustained damages necessitating repairs to the same. It was taken to Prichard Motor Company and the costs of making necessary repairs on the automobile amounted to the sum of $204.11. The owner of the automobile carried collision insurance with Calvert Fire Insurance Company, a corporation, with a fifty dollar deductible clause policy. The insurance company *173paid the claim subject to said deductible clause policy and has filed claim for $154.11, and the owner of the automobile has filed claim for the fifty dollar loss sustained for which he has not received compensation. From investigations made by the state road commission, the attorney general admits that the bridge in question was under the supervision of the state road commission and that the actual damages to the automobile was the sum of $204.11. The state road commission also made investigation as to the merits of the claims and found that the collision was caused by the defective condition of the bridge.
From the evidenced adduced we are of the opinion that the state road commission should be held liable in damages for the collision occasioned by the defective condition of the bridge, and therefore recommend awards based upon the evidence as follows: To Vernie E. Ashworth the sum of fifty dollars ($50.00); to Calvert Fire Insurance Company, a corporation, the sum of one hundred fifty-four dollars, and eleven cents ($154.11), and orders on each claim were entered accordingly.